Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 1 of 60

UNITED STATES DISTRICT COURT
OUTHERN DISTRICT OF NEW YORK
______________________________________ X
DILIGENT CORPORATION, a Delaware : ECF CASE
corporation, :
Case No. . _ _
Plaintif£ 1.18 cv 9239

‘ j COMPLAINT FOR TRADEMARK
'agamst' f INFRINGEMENT. UNFAIR
j COMPETITION. DILUTION. UNJUST
DILITRUST SAS, a French societe par actions j ENRICHMENTa AND ACCOUNTING
simplifiée, '
JURY DEMAND
Defendant.
______________________________________ X

Plaintiff Diligent Corporation (“Diligent” or “Plaintiff’), by and through the undersigned
counsel, hereby files this Cornplaint for Trademark Infringement, Unfair Competition, Dilution,

Unjust Enrichrnent, and Accounting against Defendant DiliTrust SAS (“Defendant”), and avers

as folloWs:
THE PARTIES, JURISDICTION, AND VENUE
l. Diligent is a Delaware corporation located and doing business at 1385 Broadway,

19th Floor NeW York, NeW York 10018. Aside from in the United States, Diligent has offices
across North and South America, Europe, Africa, Asia-Paciflc, and the Middle East.

2. Upon information and belief, Defendant is a French societe par actions simplifiée,
With a principal place cf business at Les Collines de l’Arche, 76 route de la Derni-Lune, 92057,
Paris La Defense Cedex, France. Defendant also has an office located at 161 Bay Street, 27th
floor, Toronto, Ontario, l\/ISJ ZSl, Canada. Defendant is a subsidiary of EQUITY S.A., a French
Société anonyme, With a principal place cf business at Les Saisons de l'Arche, 76 route de Derni-
Lune, 92057, Paris La Défense Cedex, France. Upon information and belief, Defendant has

offices in North America, Europe, and the Middle East.

EAST\158195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 2 of 60

3. This is an action for trademark infringement and unfair competition under the
Federal Trademark Act of 1946, known as the Lanham Act, 15 U.S.C. § 1051, er seq.,
accounting under 15 U.S.C. § 1117, dilution under New York General Business LaW § 360-1, and
trademark infringement, unfair competition, and unjust enrichment under New York common
laW.

4. The Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. §§ 1331, 1337(a), and 1338(a) and (b), because the claims address federal questions
concerning the Lanham Act, 15 U.S.C. § 1121, trademark infringement of federally registered
trademarks pursuant to 15 U.S.C. § 1114, and federal unfair competition pursuant to 15 U.S.C. §
1125(a). This court also has diversity jurisdiction pursuant to 28 U.S.C. § 1332, because there is
diversity of citizenship between Diligent and Defendant and the amount in controversy exceeds
$75,000, exclusive of interests and costs.

5. The Court has supplemental jurisdiction over the claims of Diligent arising under
the laws of the State of New York pursuant to 28 U.S.C. § 1367'(a), because these claims are so
related to the claims of Diligent under federal law that they form part of the same case or
controversy and derive from a common nucleus of operative fact.

6. The Court has personal jurisdiction over Defendant consistent with the principles
underlying the United States Ccnstitution and the State of NeW York because, among other
things, Defendant transacts business and contracts to supply goods or services in NeW York and
has committed the tort of trademark infringement in New York, as Well as outside of New York,
causing injury to Diligent Within NeW York.

7. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), because

Defendant transacts business and contracts to supply goods or services in New York County,

EAST\158195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 3 of 60

New York and has committed the tort of trademark infringement in New York County, New
York, as well as outside of New York, causing injury to Diligent in New York County, New
York, where a substantial part of the events or omissions giving rise to the claims occurred and
are occurring.

FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
DILIGENT’S VALUABLE RIGHTS

8. Diligent is an internationally-renowned software-as-a-service company that
enables board members of corporations, government organizations, and not-for-profit groups to
share information and collaborate in connection with board meetings and other board-related
matters. Specifically, Diligent offers the world’s leading secure, electronic business records
management software services, including but not limited to electronic board management and
general corporate governance documents, board meeting minutes, board assessment tools, entity
management, organization compliance, secure messaging, and Director and Officer
questionnaires (“General Diligent Goods & Services”). In connection therewith, Diligent uses
in interstate commerce and owns the trademarks DILIGENT and DILIGENT BOARDBOOKS
and variations thereof, including several United States trademark registrations set forth below
(the “DILIGENT Trademarks”). Since as early as 1999, Diligent, then known as Diligent Board
Member Sel'vices, lnc, before formally changing its name to Diligent in 2015, has continuously
used the DILIGENT Trademarks in interstate commerce.

9. Diligent owns at least three United States trademark registrations for the
DILIGIENT Trademarks, with a date of first use at least as early as 1999.

10. Diligent has duly and properly registered the DILIGENT Trademarks in the

United States Patent and Trademark Of’fice (“USPTO”) on the Principal Register.

EAST\158195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 4 of 60

11. Diligent filed its federal trademark application for DILIGENT for “business
records management; provision of electronic document management services, namely, electronic
document and records management services, electronic document indexing, computerized file
management; computerized document management” in International Class 35, on April 25, 2008,
with a claimed date of first use of 1999. This registration issued on December 9, 2008, as
Registration No. 3543383. This United States Trademark Registration was deemed incontestable
by the USPTO on March 13, 2014. A true and correct copy of this incontestable United States
Trademark Registration No. 3543383 is attached hereto as Exhibit 1.

12. Diligent filed its federal trademark application for DILIGENT BOARDBOOKS
for “providing business records management services via a web-based browser enabling the
electronic upload of encrypted board and other meeting materials for secure access to such
materials over the internet by executives, directors, board members and others” in International
Class 35, on February 11, 2009, with a claimed date of first use of February 27, 2002. This
registration issued on February 2, 2010, as Registration No. 3743927. This United States
Trademark Registration Was deemed incontestable by the USPTO on May 27, 2015. A true and
correct copy of this incontestable United States Trademark Registration No. 3743927 is attached
hereto as Exhibit 2.

13. Diligent filed its federal trademark application for DILIGENT for “downloadable
software featuring an Internet portal enabling remote storage of and access to business and
meeting materials by customers; downloadable software for the purpose of enabling customers to
conveniently store, access, compile, distribute, annotate, update, edit, review, vote on, and
execute business and meeting materials; downloadable instant messaging, file sharing, and

communications software for electronically exchanging data, images and graphics via computer,

EAST\158195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 5 of 60

mobile, wireless, and telecommunications networks” in International Class 9 and “providing an
Internet portal enabling remote storage of and access to business and meeting materials by
customers; Computer services, namely, enabling customers to conveniently store, access,
compile, distribute, annotate, update, edit, review, vote on, and execute business and meeting
materials through the use of software-as-a-service; Software as a service (SAAS) services,
namely, hosting software for use by others for use in enabling customers to store, access, view,
compile, distribute, annotate, update, vote on, execute, and edit business and meeting materials,
including corporate governance materials, online or via the Internet; software as a service
(SAAS) services featuring software for online instant messaging, file sharing, and
communications software for electronically exchanging data, images and graphics via computer,
mobile, wireless, and telecommunications networks” in International Class 42, on March 10,
2017, with a claimed date of first use of October 12, 2002, This registration issued on December
19, 2017, as Registration No. 5358558. A true and correct copy of this United States Trademark
Registration No. 5358558 is attached hereto as Exhibit 3.

14, The services listed in Diligent’s United States Trademark Registrations for the
DILIGENT and DILIGENT BOARDBOOKS marks, specifically U.S. Reg. Nos. 5358558,
3543383, and 3743927 (collectively hereinafter, together with the DILIGENT Trademarks, the
“DILIGENT Marks”), are hereinafter, together with the “General Diligent Goods & Services,”
referred to as the “Diligent Goods & Services.”

15. The United States Trademark Registrations referenced above, and attached hereto
as Exhibits 1 through 3, are valid and subsisting and provide conclusive evidence of the right of
Diligent to use the DILIGENT Marks in commerce. Further, Diligent’s United States Trademark

Registration Nos. 3543383 and 3743927 referenced above, and attached hereto as Exhibits 1 and

EAST\158195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 6 of 60

2, are valid and incontestable under Section 15 of the Lanham Act, 15 U.S.C. § 1065, and are
therefore conclusive evidence of the validity of the registered marks and of the registration of the
marks, of the ownership of the marks by Diligent, and of the exclusive right to use the registered
marks in commerce by Diligent under Section 33 of the Lanham Act, 15 U.S.C. § 1115. As
such, Diligent’s incontestable United States Trademark Registrations confer exclusive use of the
DILIGENT Marks throughout the United States in connection with the Diligent Goods &
Services.

16. Diligent has extensively used the DILIGENT Marks and has advertised,
promoted, and offered the Diligent Goods & Services under the DILIGENT Marks in interstate
commerce through various channels of trade. As a result, the customers and potential customers
of Diligent, and the public in general, have come to know and recognize the DILIGENT Marks
as identifying the Diligent Goods & Services as goods and services of the highest quality offered
by Diligent, and associate the DILIGENT Marks with the Diligent Goods & Services. Diligent
has, thus, built up extensive and invaluable goodwill in connection with the sale of its goods and
services under the DILIGENT Marks.

17. Diligent has used the DILIGENT Marks for almost twenty years, and has invested
significant amounts of time, money, and effort in advertising and promoting the DILIGENT
Marks. Diligent’s advertisements are seen around the World online at Diligent’s Website located
at https://diligent.com/ (“Diligent’s Website”), as well as in print and online publications
globally, including The Wall Streef Joumal, ICSA Canada, Arabian Business, Management
Scope, ADAR, CIO, Byte, and Board Agenda. Diligent has also been featured in many case

studies and white papers concerning best corporate practices, available at

EAST\158195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 7 of 60

https://diligent.com/resources, on Diligent’s Website. Diligent also advertises on social media
sites such as Facebook, YouTube, Twitter, and Linkedln.

18. Diligent’s mission is to lead corporate business and legal professionals globally
by setting the highest standards for business records management software. Corporate business
and legal professionals recognize the DILIGENT Marks as the definitive standard for corporate
business and meeting management software

19. The DILIGENT Marks are well-known among the general public as signifying
the Diligent Goods & Services, and have been well-known since long before Defendant began
engaging in the complained of conduct in this Complaint.

DEFENDANT’S WRONGFUL CONDUCT

20. Upon information and belief, Defendant is offering for sale compliance and
corporate diligence software services (“Defendant’s Services”) branded under the mark
DILITRUST. ln October 2017, however, Defendant’s parent EQUITY S.A. acquired a direct
competitor of Diligent, RESEAU C,A, which offered board portal and board document
management services under the mark LEADING BOARDS.

21. After EQUITY S.A’s acquisition of RESEAU C.A, Defendant immediately added
the board portal and board document management services (“Infringing Services”), previously
offered under the non-infringing LEADING BOARDS brand, to Defendant’s Services and began
offering these new services under the mark DILITRUST EXEC in direct competition with the
Diligent Goods & Services offered under the DILIGENT Marks. At the same time, Defendant
also re-branded the names of several other Infringing Services to DILI-formative names,
including VISUAL SIGN, which became DILITRUST EBAM. A true and correct copy of a
press release regarding EQUITY S.A.’s acquisition of RESEAU C,A and Defendant’s re-brand

is attached hereto as Exhibit 4.

EAST\158195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 8 of 60

22.

Defendant’s use of any DILI-formative mark in connection with the Infringing

Services infringes upon the DILIGENT Marks (“Infringing Marks”).

23.

While the parties have previously coexisted in the marketplace, Defendant has

recently added the Infringing Services to the scope of Defendant’s Services. Indeed, Defendant

appears to have intentionally expanded its services offered under the DILITRUST mark to cause

a likelihood of confusion among consumers

24.

Further, on August 28, 2017, Defendant filed in the USPTO a foreign-based

federal trademark application under Section 66(a) of the Lanham Act, 15 U.S.C. §1141(f), for

DILITRUST for the following services:

EAST\158195900.2

(i)

(ii)

(iii)

Electronic writing and reading tablets; Computer software namely
computer software for application and database integration for
downloading, sharing and storing of data, audio and video in the field of
corporate governance in the legal, financial and management matters;
Downloadable computer software for downloading sharing and storing
audio, video and data files in the field of corporate governance in the
legal, financial and internal control matters; Downloadable computer
software applications for downloading sharing and storing audio, video
and data files in the field of corporate governance in the legal, financial
and internal control matters in International Class 9;

arranging subscriptions to telecommunication services for others;
Advertising services in Intemational Class 35;

Electronic data exchanges services namely providing multiple-user access

to a global computer information network for data exchange;

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 9 of 60

(iv)

EAST\158195900.2

Transmission of audio, video, and multimedia files and data by means of
telecommunication networks, wireless communication networks, and the
internet; Information about telecommunications; Provision of on-line
forums for users for the sharing and transmission of information and
electronic media concerning the legal, financial and internal control
matters; Electronic bulletin board services being telecommunications
services; Providing telecommunications connections to a global computer
network in Intemational Class 38; and

Conducting of technical project studies in the nature of technical research
in the field of corporate governance in the legal, financial and internal
control matters; Design and development of computer software;
Development being design, lnstallation, maintenance, updating and rental
of computer software; Computer system design services; Software as a
service (SAAS) featuring software for downloading sharing and storing
audio, video and data files for use in in the field of corporate governance
in the legal, financial and internal control matters; Cloud computing
featuring software for use in data storage in the field of corporate
governance in the legal, financial and internal control matters; Computer
and computer software consultancy; Electronic data storage and electronic
data backup services; Servers hosting; Engineering surveying; Scientific
and technical research in the field of development of management tools;
Hosting of computerized data, files, application and information in the

nature of hosting of internet sites for others in the legal, financial and

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 10 of 60

internal control matters in International Class 42 (“Infringing
Application”).
Defendant claims a priority date of March 23, 2017 for the Infringing Application. A true and
correct copy of this United States Trademark Application Serial No. 79224817 is attached hereto
as Exhibit 5.

25. Notwithstanding Diligent’s exclusive and long-standing rights in and to the
DILIGENT Marks, and well after 2008, the earliest federal trademark registration date for the
DILIGENT Marks, Defendant’s recent use of the Infringing Marks in connection with the
Infringing Services has progressiver encroached on the DILIGENT Marks.

26. lndeed, there have been recent incidents of confusion in this judicial District,
including consumers contacting Diligent after having received sample material from Defendant
for the Infringing Services offered under the Infringing Marks, noting that they had mistakenly
confused Defendant for Diligent, only discovering the mistake after they had eliminated
Defendant from consideration In addition, Defendant even hired a former Diligent employee
Who then contacted Diligent customers about Defendant’s Infringing Services offered for sale
under the Infringing Marks, generating confusion. Further, Defendant has been attending the
same trade shows as Diligent around the country, and even been set up right beside Diligent,
prompting consumers to ask about the relationship between Diligent and Defendant. Finally, in
Apri12018, Defendant copied Diligent’s Website homepage photograph as shown below, leading

to further confusion among consumers:

_ 10 _
EAsT\i58195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 11 of 60

Diligent’s Website:
. Diligenl m =

Award-W'lnning Customer Service

wmw ql-:vn support lrum .) learn wm understands your \-mn-v --

why D»r.gem +

 

A page on Defendant’s website, located at https://www.dilitrust.com/en/ (“Defendant’s

Website”), as of April 2018:

\D||_|TRUST munoz umwa ~m ma man sum car

DliiTrust for your area of expertise

 

27. Prior to Diligent’s filing of the Complaint in this action, Diligent made good faith
efforts to resolve this matter amicably with Defendant, including lawyer-to-lawyer and business-
to-business settlement correspondence and discussions Nevertheless, it appears that Defendant
has no intention of resolving this matter amicably in a way to avoid confusion, but instead

appears to be moving forward with expanding its business under the Infringing Marks in

_ 1 1 _
EAsT\i58195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 12 of 60

connection with the Infringing Services. As a result, Diligent has no choice but to commence
this action

28. Defendant uses and intends to use the Infringing Marks in connection with the
Infringing Services without the authorization of Diligent, thereby confusing consumers as to the
source of the goods and services and resulting in damage and detriment to Diligent and its
reputation and goodwill

29. Consumers are likely to believe mistakenly that Defendant is affiliated or
connected with, or otherwise authorized or sponsored by Diligent. Thus, Defendant’s misleading
conduct is likely to harm consumers

30. Defendant’s use of the Infringing Marks in connection with the Infringing
Services is confusingly similar to Diligent’s DILIGENT Marks used in connection with the
Diligent Goods & Services in appearance, sound, meaning, and commercial impression

31. The Infringing Services are closely related to the Diligent Goods & Services.

32. Defendant’s use of the Infringing Marks in connection with the Infringing
Services trades off the goodwill of Diligent’s DILIGENT Marks and is without permission or
license from Diligent.

33. Defendant advertises the Infringing Services under the Infringing Marks, which
are conftlsingly similar to the DILIGENT Marks. Both Parties utilize the same or similar
channels of trade and customers.

34. Defendant advertises the Infringing Services under the Infringing Marks at
Defendant’s Website, and through a downloadable mobile app called DILITRUST EXEC. True
and correct copies of screenshots from Defendant’s Website and the DILITRUST EXEC app are

attached hereto as Exhibit 6.

_ 12 _
EAsT\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 13 of 60

35. Upon information and belief, Defendant knew or had reason to know of the
DILIGENT Marks and Diligent Goods & Services at the time Defendant commenced use of the
Infringing Marks in connection with the Infringing Services.

36. Upon information and belief, Defendant intentionally adopted and uses the
Infringing Marks in connection with the Infringing Services so as to create consumer confusion
and traffic off Diligent’s reputation and goodwill under the DILIGENT Marks used in
connection with the Diligent Goods & Services.

37. Diligent has used its DILIGENT Marks continuously on or in connection with the
Diligent Goods & Services in interstate commerce prior to the date Defendant commenced use of
the Infringing Marks in connection with the Infringing Services.

38. Accordingly, the DILIGENT Marks clearly establish that Diligent has senior
trademark rights in its family of DILIGENT Marks and consequently there is no question of
priority of rights, as such priority clearly belongs to Diligent.

FIRST CLAIM FOR RELIEF
gFederal Trademark Infringement _ 15 U.S.C. § 11141

39. Diligent repeats and realleges each and every allegation contained in Paragraphs 1
through 38 above, as if set forth herein in ftlll.

40. Defendant’s Infringing Marks used in connection with the Infringing Services are
substantially indistinguishable from the DILIGENT Marks used in connection with the Diligent
Goods & Services in appearance, sound, meaning, and commercial impression that the use and
registration thereof is likely to cause confusion, mistake, and deception as to the source or origin
of the Infringing Marks, and will injure and damage Diligent and the goodwill and reputation

Symbolized by the DILIGENT Marks.

_ 13 _
EAsT\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 14 of 60

41. The Infringing Services offered under the Infringing Marks are so related to the
Diligent Goods & Services offered under the DILIGENT Marks, that the public is likely to be
confilsed, deceived, and to assume erroneously that the Infringing Services are those of Diligent
or that Defendant is in some way connected with, licensed, or sponsored by or affiliated with
Diligent, all to Diligent’s irreparable damage, as well as the public’s detriment.

42. Likelihood of confusion is enhanced by the fact that the DILIGENT Marks are
strong, well-known, and entitled to a broad scope of protection

43. Likelihood of confusion is even further enhanced by the fact that Diligent and
Defendant market and will likely market their goods and services in the same or similar channels
of trade and to the same or similar classes of consumers.

44. Defendant is not affiliated or connected with Diligent and has not been endorsed
or sponsored by Diligent, nor has Diligent approved any of the Infringing Services offered or
sold or intended to be sold by Defendant under the Infringing Marks.

45. Defendant has never sought or obtained the permission of Diligent to use the
Infringing Marks in connection with the Infringing Services, nor has Diligent approved any of
the Infringing Services offered under the Infringing Marks.

46. Diligent’s United States Trademark Registrations identified above provide, at the
very leaSt, constructive notice to Defendant of the rights of Diligent in and to the DILIGENT
Marks.

47. Defendant’s use of the Infringing Marks in connection with the Infringing
Services is likely to cause confusion, mistake, or deception of consumers as to the source of
origin or sponsorship of the goods and services, in violation of the Lanham Act, including but

not limited to 15 U.S.C. § 1114.

_ 14 _
EAsr\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 15 of 60

48. Consumers are likely to purchase or engage the Infringing Services being offered
under the Infringing Marks believing them to be those of Diligent, thereby resulting in a loss of
goodwill and economic harm to Diligent. lndeed, as provided herein, there have already been
incidents of actual confusion

49. Upon information and belief, Defendant intentionally adopted and uses the
Infringing Marks in connection with the Infringing Services so as to create consumer confusion
and traffic off Diligent’s reputation and goodwill under the DILIGENT Marks.

50. Diligent is informed and believes, and on that basis, alleges that Defendant has
derived unlawful gains and profits from its infringing use of the Infringing Marks in connection
with the Infringing Services.

51. The goodwill ofDiligent’s business under the DILIGENT Marks is of great value,
and Diligent will suffer irreparable harm should Defendant’s infringement be allowed to
continue to the detriment of the trade reputation and goodwill of Diligent for which damage
Diligent cannot be adequately compensated at law.

52, Diligent has no control over the quality of the goods and services offered by
Defendant. Thus, the great value of the DILIGENT Marks is subject to damage by an entity
Diligent cannot control.

53. Unless enjoined by this Court from so doing, Defendant will continue to engage
in its acts of infringement, to the irreparable damage and injury of Diligent.

54. Upon information and belief, Defendant has engaged in acts of infringement, with
knowledge of Diligent’s exclusive rights in and to the DILIGENT Marks in connection with the
Diligent Goods & Services, and Defendant continues in such acts of intentional infringement,

thus entitling Diligent to an award of treble its actual damages, Defendant’s profits, plus

_ 15 _
EAsr\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 16 of 60

attorneys’ fees and costs in bringing and maintaining this action, pursuant to Section 35(b) of the
Lanham Act, 15 U.S.C. § 1117(b).
SECOND CLAIM FOR RELIEF

(Federal Unfair Competition and False Designation of Origin and
False and Misleading Representations _ 15 U.S.C. § 1125(a))

55. Diligent repeats and realleges each and every allegation contained in Paragraphs 1
through 54 above, as if set forth herein in full.

56. Defendant’s use of the Infringing Marks in connection with the Infringing
Services constitutes unfair competition and a false designation of origin or false or misleading
description or representation of fact, which is likely to deceive customers and prospective
customers into believing that the Infringing Services offered for sale under the Infringing Marks
are those of Diligent in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § l 125(a).

57. Defendant’s actions cause or are likely to cause confusion or mistake among the
public as to the true origin and sponsorship of the Infringing Services offered for sale under the
Infringing Marks, and to confuse the public into believing that the Infringing Services have the
approval of Diligent, or are otherwise affiliated, connected, associated with, or sponsored by
Diligent, in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). Indeed, as
provided herein, there have already been incidents of actual confusion

58. Diligent has no control over Defendant and the nature and quality of the
Infringing Services offered for sale under the Infringing Marks in connection with the Infringing
Services. Any failure, neglect, or default of Defendant in providing goods and services Will
reflect adversely on Diligent.

59. Upon information and belief, Defendant intentionally adopted and uses the
Infringing Marks in connection with the Infringing Services so as to create consumer confusion

and traffic off Diligent’s reputation and goodwill under the DILIGENT Marks.

_ 16 _
EAsr\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 17 of 60

60. Diligent is informed and believes, and on that basis, alleges that Defendant has
derived unlawful gains and profits from its infringement of the DILIGENT Marks.

61. The goodwill of Diligent’s business under the DILIGENT Marks is of great value,
and Diligent will suffer irreparable harm should Defendant’s acts of unfair competition, and false
representation and designations, be allowed to continue, to the detriment of the trade reputation
and goodwill of Diligent for which damage Diligent cannot be adequately compensated at law.

62. Diligent has no control over the quality of the goods and services offered by
Defendant. Thus, the value of the DILIGENT Marks is subject to damage by an entity it cannot
control. Unless enjoined by this Court from so doing, Defendant will continue to engage in acts
of unfair competition, and false representation and designation, to the irreparable damage and
injury of Diligent, as well as the public’s detriment.

63. Upon information and belief, from the outset, Defendant has engaged in acts of
unfair competition, and false representation and designation, with knowledge of the exclusive
rights of Diligent in and to the DILIGENT Marks in connection with closely related goods and
Services, and Defendant continues in such acts of unfair competition, false representation and
designation, in violation of 15 U.S.C. § 1125(a), thus entitling Diligent to an award of its actual
damages, Defendant’s profits, plus attorneys’ fees and costs in bringing and maintaining this
action, pursuant to Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).

THIRD CLAIM FOR RELIEF
gTrademark Infringement And Unfair Col£petition
mler tl_le Stz_\te of New York Common Law[
64, Diligent repeats and realleges each and every allegation contained in Paragraphs 1

through 63 above, as if set forth herein in full.

_ 17 _
EAsr\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 18 of 60

65. Diligent owns and enjoys common law rights in the State of New York and
elsewhere in the United States in and to the DILIGENT Marks for the Diligent Goods &
Services. Diligent is the exclusive owner of the common law trademark rights in the DILIGENT
Marks. No license or authorization has been granted to Defendant to use any of these marks, or
variations thereon

66. Defendant, with full knowledge of the public awareness and value of the
DILIGENT Marks, has traded off and misappropriated the reputation and valuable goodwill of
the DILIGENT Marks in the State of New York and acted in a manner that has created and will
continue to create a likelihood of confusion and mistake as to the source of the Infringing
Services. By falsely suggesting a connection with or sponsorship by Diligent, Defendant’s acts
are likely to lead the public to believe mistakenly that the Infringing Services are in some way
associated with, connected with, or sponsored by Diligent, to the detriment of Diligent, and
without Diligent’s authorization Defendant’s activities constitute unfair competition,
misappropriation of the goodwill of Diligent, and palming off`.

67. Upon information and belief, Defendant intentionally adopted and uses the
Infringing Marks in connection with the Infringing Services so as to create consumer confusion
and traffic off Diligent’s reputation and goodwill under the DILIGENT Marks.

68. Diligent is informed and believes and, on that basis, alleges that Defendant has
derived unlawful gains and profits from its unlawful acts, and will continue to do so, as alleged
above, and has caused loss, injury, and damage to Diligent, its goodwill, and the DILIGENT
Marks, in an amount as yet unknown but to be proven at trial.

69. Unless enjoined by this Court from so doing, Defendant will continue its conduct

of passing off and engaging in acts of unfair competition and cause irreparable damage and

_ 18 _
EAsr\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 19 of 60

injury to Diligent’s goodwill, business identity and reputation as well as the public’s detriment.
Diligent is therefore entitled to a permanent injunction enjoining and restraining Defendant from
use of the Infringing Marks or any other mark that is confilsingly similar to the DILIGENT
Marks, in connection with the Infringing Services.

FOURTH CLAIM FOR RELIEF
gDilution Under New York Gen. Bus. Law § 360-11

70. Diligent repeats and realleges each and every allegation contained in Paragraphs 1
through 69 above, as if set forth herein in full.

71. The DILIGENT Marks are inherently distinctive, and/or have acquired distinction
and strong secondary meaning through extensive, continuous, and exclusive use of the
DILIGENT Marks, long before Defendant began its unauthorized activities.

72. The DILIGENT Marks are distinctive within the meaning of N.Y. Gen. Bus. Law
§ 360-1.

73. Defendant’s use of the Infringing Marks in connection with the Infringing
Services has caused and is likely to cause dilution to the distinctive quality of the DILIGENT
Marks and injury to Diligent’s business reputation in violation of N,Y. Gen. Bus. Law § 360-1.

74. Defendant’s acts complained of herein are likely to damage Diligent irreparably.
Diligent has no adequate remedy at law for such wrongs and injuries. The damage to Diligent
includes harm to its trademarks, goodwill, and reputation that money cannot compensate
Diligent is entitled to injunctive relief enjoining Defendant’s use of the Infringing Marks or any
marks confusingly similar thereto or dilutive thereof in connection with the promotion,
advertisement and sale of the Infringing Services.

75. Diligent is further entitled to recover from Defendant the actual damages

sustained by Diligent as a result of Defendant’s wrongful acts. Diligent is presently unable to

_ 19 _
EAsr\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 20 of 60

ascertain the fiJll extent of the monetary damages it has suffered by reason of Defendant’s acts of
dilution

76. Diligent is further entitled to recover from Defendant the gains, profits, and
advantages Defendant has obtained as a result of it wrongful acts. Diligent is presently unable to
ascertain the extent of the gains, profits and advantages Defendant has realized by reason of
Defendant’s acts of dilution

FIFTH CLAIM FOR RELIEF
(Uniust Enrichment Under the State of New York Common Law)

77. Diligent repeats and realleges each and every allegation contained in Paragraphs 1

through 76 above, as if set forth herein in full.

78. Defendant has and retains a benefit which in equity and good conscience belongs
to Diligent.
79. Defendant’s acts complained of herein have conferred a benefit upon Defendant

at Diligent’s expense and to Diligent’s loss and detriment.

80. Defendant has unjustly obtained said benefit at Diligent’s expense and to
Diligent’s loss and detriment.

81, By Defendant’s actions herein, Defendant continues to accept and retain benefits
at Diligent’s expense, loss, and detriment.

82. As a result of the foregoing alleged actions of Defendant, Defendant has been
unjustly enriched and Diligent has been injured and damaged. Unless the foregoing alleged
actions of Defendant are enjoined, Diligent will continue to suffer injury and damage, and equity
and good conscience militate against permitting Defendant to continue to accept and retain

benefits at Diligent’s expense, loss, and detriment

_ 20 _
EAsr\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 21 of 60

SIXTH CLAIM FOR RELIEF

{ nnnnnn 4-:... n\

»\
!AU\§Ullllllllg!

83. Diligent repeats and realleges each and every allegation contained in Paragraphs 1
through 82 above, as if set forth herein in full.

84. Diligent is entitled, pursuant to 15 U.S.C. § 1117, to recover any and all profits of
Defendant that are attributable to the acts of infringement and unfair competition

85. Diligent is entitled, pursuant to 15 U.S.C. § 1117, to actual damages or statutory
damages sustained by virtue of Defendant’s acts of infringement and unfair competition

86. The amount of money due from Defendant to Diligent is unknown to Diligent and
cannot be ascertained without a detailed accounting by Defendant of the precise revenues

received under the Infringing Marks used in connection with the Infringing Services.

ALLEGATION OF DAMAGE COMMON TO ALL CLAIMS FOR RELIEF

87. Diligent repeats and realleges each and every allegation contained in Paragraphs 1
through 86 above, as if set forth herein in full.

88. Diligent has suffered, is suffering, and will continue to suffer irreparable harm
and damage as a result of Defendant’s Wrongful conduct. Defendant will, unless restrained and
enjoined, continue to act in the unlawful manner complained of herein, all to the irreparable
damage of the business and reputation of Diligent. Diligent’s remedy at law is not adequate to
compensate it for the injuries suffered and threatened

PRAYER FOR RELIEF

WHEREFORE, Diligent respectfully prays the Court:

1. Order Defendant never to file for any trademark for or incorporating the
Infringing Marks, the DILIGENT Marks, or any other designation that is confusingly similar to
the DILIGENT Marks in connection with the Infringing Services',

_ 21 _
EAsr\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 22 of 60

2. Enter a judgment against Defendant that Defendant has committed and is
committing acts of trademark infringement in violation of the rights of Diligent under 15 U.S.C.
§ 1114;

3. Enter a judgment against Defendant that Defendant has willfully infringed the
registered trademark rights of Diligent in and to the DILIGENT Marks under 15 U.S.C. § 1114',

4. Enter a judgment against Defendant that Defendant has committed and is
committing acts of false designation of origin, false or misleading description of fact, or false or
misleading representation in violation of the rights of Diligent under 15 U.S.C. § 1125(a);

5. Enter a judgment designating this action an exceptional case entitling Diligent to
an award of its reasonable attorneys’ fees incurred as a result of this action, pursuant to 15
U.S.C. § 1117',

6. Enter a judgment against Defendant that Defendant has engaged in trademark
infringement and unfair competition and deceptive practices in violation of the State of New
York common law;

7. Enter a judgment against Defendant that Defendant has willfully diluted the
distinctive quality of the DILIGENT Marks under N.Y. Gen. Bus. Law § 360-1;

8. Enter a judgment against Defendant that Defendant has been unjustly enriched at
Diligent’s expense in violation of the State of New York common law;

9. Issue preliminary and permanent injunctive relief against Defendant, and that
Defendant, its officers, agents, representatives, servants, employees, attorneys, successors and
assigns, and all others in active concert or participation with Defendant, be enjoined and

restrained from:

_ 22 _
EAsr\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 23 of 60

EAST\158195900.2

(i)

(ii)

(iii)

(iv)

(V)

imitating, copying, or making any other infringing use of the DILIGENT
Marks, the Infringing Marks, and any other mark now or hereafter
confilsingly similar to the DILIGENT Marks, in connection with the
Infringing Services;

manufacturing, assembling, producing, distributing, offering for
distribution, circulating, selling, offering for sale, advertising, importing,
promoting, or displaying any simulation, reproduction, counterfeit, copy,
or colorable imitation of the DILIGENT Marks, the Infringing Marks, or
any mark confiisingly similar thereto, in connection with the Infringing
Services;

using any false designation of origin or false description or statement
Which can or is likely to lead the trade or public or individuals erroneously
to believe that any service has been provided, produced, distributed,
offered for distribution, circulation, sold, offered for sale, imported,
advertised promoted, displayed, licensed, sponsored, approved, or
authorized by or for Diligent, when such is not true in fact, in connection
with the Infringing Services;

using the names, logos, or other variations thereof of the DILIGENT
Marks or the Infringing Marks in any of Defendant’s trade or corporate
names in connection with the Infringing Services;

engaging in any other activity constituting an infringement of the
DILIGENT Marks, or of the rights of Diligent in, or right to use or to

exploit the DILIGENT Marks; and

_23_

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 24 of 60

(vi) assisting, aiding, or abetting any other person or business entity in
engaging in or performing any of the activities referred to in
subparagraphs (i) through (v) above;

10. Order Defendant, at its own expense, to recall all marketing, promotional and
advertising materials that bear or incorporate the Infringing Marks, or any mark confusingly
similar to the DILIGENT Marks, in connection with the Infringing Services, which have been
distributed, sold, or shipped, by Defendant or on its behalf, and to reimburse all customers from
which said materials are recalled',

11. Order Defendant to destroy all labels, signs, prints, packages, molds, plates, dies,
wrappers, receptacles, and advertisements in its possession or under its control, bearing the
Infringing Marks in connection with the Infringing Services, and/or any simulation,
reproduction, copy, or colorable imitation thereof, and all plates, molds, matrices, and any other
means of making the same;

12. Order Defendant to publish notice to all customers or members of the trade who
may have seen or heard of Defendant’s use of the Infringing Marks in connection with the
Infringing Services, which notice shall disclaim any connection with Diligent and shall advise
them of the Court’s injunction order and of Defendant’s discontinuance from all use of the
Infringing Marks in connection with the Infringing Services;

13. Order Defendant to file with this Court and to serve upon Diligent within thirty
(30) days after service upon Defendant of an injunction in this action, a written report by
Defendant, under oath, Setting forth in detail the manner in which Defendant has complied With
the injunction;

14. Order Defendant to pay the costs of corrective advertising;

_ 24 _
EAsr\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 25 of 60

15. Order Defendant to hold in trust, as constructive trustee for the benefit of
Diligent, its profits obtained from its provision of the Infringing Services offered for sale under
the Infringing Marks;

16. Order Defendant to provide Diligent a full and complete accounting of all
amounts due and owing to Diligent as a result of Defendant’s illegal activities;

17. Order Defendant to pay the general, special, actual, and statutory damages of
Diligent as follows:

(i) Diligent’s damages and Defendant’s profits pursuant to 15 U.S.C. §
1117(a), trebled pursuant to 15 U.S.C. § 1117(b) for Defendant’s willful
violation of the federally registered trademarks ofDiligent; and

(ii) Diligent’s damages and Defendant’s profits pursuant to the State of New
York common law;

18. Order Defendant to pay to Diligent both the costs of this action and reasonable
attorneys’ fees incurred by Diligent in prosecuting this action pursuant to 15 U.S.C. § 1117(a);
and

19. Award such other and further relief as the Court deems just and proper.

_ 25 _
EAsr\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 26 of 60

Dated: October 9, 2018

EAST\158195900.2

_26_

DLA PIPER LLP (Us)

By: /s/ Ashlev H. Jovce

Ashley H. Joyce (NY Bar No.
4757076)

Ryan C. Compton (DC Bar No.
491305, pro hac vice application
pending)

500 8th Street, NW
Washington, DC 20004
Telephone: 202-799-4000
Facsimile: 202-799-5000
ashley.joyce@dlapiper.com
ryancompton@dlapiper.com

Attomeysfor Plar`miff
Diligent Corporation

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 27 of 60

Diligent demands a trial by jury as to all issues so triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.

Dated: October 9, 2018 DLA PIPER LLP (US)

By: /s/ Ashlev H. Jovce
Ashley H. Joyce (NY Bar No.
475707'6)
Ryan C. Compton (DC Bar No.
491305, pro hac vice application
pending)
500 8th Street, NW
Washington, DC 20004
Telephone: 202-299-4000
Facsimile: 202-799-5000
ashley.joyce@dlapiper.com
ryancompton@dlapiper.com

Attorneysfor Plainti)jf
Diligent Corporation

_27_
EAsr\i 58 195900.2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 28 of 60

EXHIBIT 1

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 29 of 60

nl' pl ¢ '1=
\.'1.. ad

l_.ll\.¢

Prior U.S. Cls.: 100, 101 and 102

United States Patent and Trademark Office

Reg. No. 3,543,383
Registered Dec. 9, 2003

SERVICE MARK
PRINCIPAL REGISTER

DlLlGENT

DILIGENT BOARD MEMBER SERVICES, INC.
(DELAWARE CORPORATION)

310 FIFTH AVE. 7TH FLOOR

NEW YOR_K, NY 10001

FOR: BUSINESS RECORDS MANAGEMENT;
PROVISION OF ELECTRONIC DOCUMENT MAN-
AGEMENT SERVICES, NAMELYl ELECTRONIC
DOCUMENT AND RECORDS MANAGEMENT
SERVICES, ELECTRONIC DOCUMENT INDEXING,
COMPUTERIZED F]]_E MANAGEMENT; COMPU-
TERIZED DOCU'MENT MANAGEMENT, IN CLASS
35 (U.S. CLS. 100, 101 AND 102).

FI_RST USE 0-0-1999; IN COM:MERCE 0-0-1999.

THE MAR_K CONSISTS OF STANDARD CHAR-
ACTERS WITHOUT CLAIM TO ANY PART'ICULAR
FONT, STYLE, SIZE, OR COLOR.

SER. NO. 77-458,415, FILED 4-25-2008.

ZACHARY BELLO, EXAMINING ATTORNEY

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 30 of 60

EXHIBIT 2

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 31 of 60

United States Patent and Trademark Office ltd

DILIGENT BOARDBOOKS

Reg Ng, 3 743 927 DILIGENT BOARD MEMBER sERvICEs rNC (DELAWARE CoRPoRArroN)
Registered Feb. 2 2010 39W 37TH STREET
NEW YoRx NY10018

Int. Cl.: 35 FoR; PRoerrNG BUerEss RECoRDs MANAGEMENT sEercEs vrA A wEB_BAsED
BRowsER ENABLING THE ELECrRoNrc UPLOAD or ENCRYPTED BoARD AND
orrrER MEETING MATERIALS FoR sEcURE ACcEss ro sUcH MATERLALS ovER THE
SERVICE MARK rNrERNEr BY ExECUrivEs, DrREcroRs, BoARD MEMBERS AND orHERs, IN CLASs
PRINCIPAL REGISTER 35 (U_s. cLs_ 100, 101 AND 1021
FrRsr USE 2_27_2002; rN corn/LERCE 2_27_2002.

THE MAR_K CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
TICULAR FONT, STYLE, SIZ.E, OR COLOR.

OWNER OF U.S. R_EG, NO. 3,543,383.

NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "BOARDBOOKS"§ APART FROM
THE MAR_K AS SHOWN.

SER. NO. 77-668,666, FILED 2-11-2009.

ELI ffELLNMN, EXAMINING ATT()R_NEY

 

Dl\wwr ofth< United States l’atcn\ and liminan Ofl'l\.c

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 32 of 60

EXHIBIT 3

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 33 of 60

uited States of Ame

l. l
United States Patent and Trademark Office ita

DILIGENT

Reg. No. 5,358,558
Registered Dec. 19, 2017
Int. Cl.: 9, 42

Service Mark
Trademark

Principal Register

 

ch§.ef/~t /)'7"¢9'°/

Pcrtormmg the Fun<uons ind Dutn's of the
Und¢r Secrel.\ry of Commerce for
lnl:e||¢ctua| Fropcrw and D\lector of the
United States Patent and Trademark Offlc¢

Diligent Corporation (DELAWARE CORPORATION)
1385 Broadway, 19th Floor
New York, NEW YORK 10018

CLASS 92 Downloadable software featuring an lntemet portal enabling remote storage of and
access to business and meeting materials by customers; downloadable software for the
purpose of enabling customers to conveniently store, access, compile, distribute, annotate,
update, edit, review, vote on, and execute business and meeting materials; downloadable
instant messaging, file sharing, and communications software for electronically exchanging
data, images and graphics via computer, mobile, wireless, and telecommunications networks

FIRST USE 10-12-2002; IN COMMERCE 10-12-2002

CLASS 42: Providing an Internet portal enabling remote storage of and access to business
and meeting materials by customers; Computer services, namely, enabling customers to
conveniently store, access, compile, distribute, annotate, update, edit, review, vote on, and
execute business and meeting materials through the use of software-as-a-service; Sof`tware as
a service (SAAS) services, namely, hosting software for use by others for use in enabling
customers to store, access, view, compile, distribute, annotate, update, vote on, execute, and
edit business and meeting materials, including corporate governance materials, online or via
the lntemet; software as a service (SAAS) services featuring software for online instant
messaging, file sharing, and communications software for electronically exchanging data,
images and graphics via computer, mobile, wireless, and telecommunications networks

FIRST USE 10-12-2002; l`N COMMERCE 10-12-2002

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

OWNER OF U.S. REG. NO. 3743927, 3543383

SER. NO. 87-366,837, FILED 03-10-2017

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 34 of 60

 

REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

 

 

 

Requirements in the First Ten Years*
What and When to File:

. First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
years after the registration date. See 15 U.S.C. §§1058, ll4lk. If the declaration is accepted, the
registration will continue in force for the remainder of the ten-year period, calculated from the registration

date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

¢ Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.

Requirements in Successive Ten-Year Periods"‘
What and When to File:

o You must file a Declaration of Use (or Excusable Nonuse] and an Application for Renewal
between every 9th and lOth-year period, calculated from the registration date.*

Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations See 15 U.S.C. §§1058, ll4lk. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
intemational registration at the lnternational Bureau of the World lntellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration See 15 U.S.C. §1141_| For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.

Page: 2 of2 /RN # 5358558

Case 1:18-cV-09239-DAB Document 2 Filed 10/09/18 Page 35 of 60

EXHIBIT 4

913/2013 CaSe 1:18-CV-09239F[5NBU Wl'i¥ei'ilt\”£°"i$ii§ef PC§¥@QI‘EQ"-'Pel§§ 36 01 60

 

zIi'T!l’uiu:~lN¢s; _

RESEAU C.A and EOUITY Jo:in Forces to Becorne
DILITRUST

A new name to better reflect the group's international positioning

f y in G+ @ @ Email B PnniFriendly < Share

October 27, 2017 09:46 ET| Source: Leading Boards

MONTREAL, Oct. 27, 2017 (GLOBE NEVVSW|RE) -- RESEAU C.A and EQU|TY, software
solution providers in corporate governance and long-time strategic partners, today
announced their alliance and the adoption of their new common name, DlLlTRUST.

The new name and associated strategy were presented to all North American customers at
the User Conferences taking place in lVlontreal and Toronto on October 24 and 26, which
brought together nearly 100 peop|e.

This change forms part of the two companies international growth policy. With its new name,
DiliTrust Group is stating more clearly its commitment to agility, reactivity and trust, and
confirming its ambition: to be the leader in governance solutions

“An identity change Was the logical outcome of our development and transformation,” said
Yves Garagnon, CEO of DiliTrust. “This new name expresses our values and reflects our
international growth targets With offices in several major geographical areas and customers
in over 40 countries, we needed a meaningful name that represented our scope of activity
and the quality of our services To this endl the DiliTrust brand will help accelerate our
development."

For these same reasons, the service offer is also evolving. The solution formerly known as
Leading Boards Wi|| now be superseded by the DiliTrust brand, followed by a term
representing the functional area covered, becoming DiliTrust Exec.

The group’s other solutions will also be undergoing name changes and are available
immediately on the North American market:

- Visual Scope and Corpo|ex are now DiliTrust Governance
- Visual Sign is now DiliTrust eBam

https:ffg|obenewswire.com/news-re|easel'2017/107271'1159472fO/en/R%CS%SQSEAU~C-A-and~EQU|TY~Join-Forces-to-Become-D|L|TRUST.htm| 113

913/2013 Case 1:18-cv-09239115§BU ®be‘di¥fel'ilt\"£°irffileef MW$Q'L'PW§§ 37 of 60
- Dataroom is now DiliTrust Data Room
- OpenTrust MFT is now DiliTrust MFT

The new names and logos are presented in full at www.dilitrust.com.
About DiliTrust

DiliTrustl a software solutions provider offers a complete range of solutions and services
dedicated to corporate governance in the legal, financial and internal control areas. The
DiliTrust offer includes:

o DiliTrust Governance, a collaborative platform for the management of legal
operations centralizing and organizing corporate legal data.

o DiliTrust Exec, an intuitive and user-friendly digitization solution for boards of directors
and committees

o Electronic datarooms for a secure exchange of confidential data with the DiliTrust
Data Room service offer.

¢ A simple tool for the secure transfer of sensitive and heavy files with DiliTrust MFT.

Known for its expertise in this field, DiliTrust is committed each day to its 500 customers in
over 40 countries providing support to their managers in achieving their goals in terms of
regulatory compliancel operational efficiency, transparency and legal and financial
communications

l\/lajor groups in North Americal Europe (over half of the CAC 40 companies) and the lV|iddle
East put their trust in DiliTrust: Almarai, Accor, Altran, Royal Bank of Canada, BNP Paribas,
Bouygues, Capgemini, Chalhoub, EDF, Engiel Eurazeo, Eutelsatl Koc, LVlVlH, lVlAF Retaill
Pernod Ricard, Renault, Rexe|, Safran, Sanofi, Societe Generale, Tereos, TF1, Veolia
Environnement, City of Montrea|, Vivendi and others

DiliTrust has offices in Montrea|, Toronto, Paris, Dubai and Nlilan.

For more information, visit www.di|itrust.com

 

Newswire Distribution Network & Nlanagement

- Home
- Newsroom
- RSS Feeds
- Legal
- ContactUs

ABOUT US

G|obeNewswire is one of the world's largest newswire distribution networks
specializing in the delivery of corporate press releases financial disclosures and

https:ffg|obenewswire.com/news-re|easel'2017/107271'1159472fO/en/R%CS%SQSEAU~C-A-and~EQU|TY~Join-Forces-to-Become-D|L|TRUST.htm| 273

913/2013 Case 1:18-cV-09239F[5PBU ®be‘diifei'ilt\"£°"l$ileef P®‘t§gl‘$Q"-'Pei§e 38 of 60
multimedia content to the media, investment community, individual investors and the
general public.

© 2018 G|obeNewswire, |nc. A|| Rights Reserved.

https:11g|obenewswire.com/news-re|ease1201711012711159472101en1R%C3%SQSEAU~C-A-and~EQU|TY~Join-Forces-to-Become-D|L|TRUST.htm| 313

Case 1:18-cv-09239-DAB Document 2 Filed 10/09/18 Page 39 of 60

EXHIBIT 5

Case 1:18-cv-09239-DAB Document 2 Filed 10/09/18 Page 40 of 60

REQUEST FOR EXTENSION OF PROTECTION

SERIAL NUMBER: 79224817

FILING DATE: 0812812017

 

The table below presents the data as entered.

Input Field Entered

MARK SECTION
iiviAGE

COLLECTIVE, CERTIFICATE OR GUARANTEE

MARK

MARK rl\i srANr)ARD CHARACTERS
MARK rN COLoR

THREE DiMENsIoNAL MARK
SOUND MARK

TM iMAGE; CoLoR

iMAGE FILE NAME

rYPE (iMAGE TYPE)

TEXTUAL ELEMENTS oF MARK

HOLDER DETAILS
CLIENT IDENTIFIER
NOTIFICATION LANGUAGE
NAME

ADDRESS

COUNTRY

ENTITLEMENT DOMICILED

LEGAL NATURE

LEGAL NATURE: PLACE INCORPORATED
CORRESPONDENCE INDICATOR

BASIC GOODS AND SERVICES
VERSION OF NICE CLASSIFICATION USED
NICE CLASSIFICATION

GOODS AND SERVICES

NICE CLASSIFICATION

\\TICRS\EXPORTl'1\IMAGEOUT17\792\248\792248 17\xml 1\APP0002.JPG
NO

YES

NO

NO

NO

Grey Scale
\\TICRS\EXPORT17\IMAGEOUT17\792\248\79224817\xmll\APP0002.JPG
JPG

DILITRUST

1067429

FRENCH

EQUirY

76 route de la Demi-Lune,

Les Collines de l'Arclie

F-92057 PARIS LA DEFENSE CEDEX
France

FR

Societe par actions simplifiee

France

YES

11
09

Data processing equipment; computers; electronic tablets; smartphones; computer
peripheral devices; virtual reality helmets; software (recorded programs);
downloadable audio and video data and files; computer programs [downloadable
software]; downloadable computer software applications; apparatus for recording,
transmission or reproduction of sound or images; magnetic recording media, compact
disks, DVDs and other digital recording media.

35

Case 1:18-cv-09239-DAB Document 2 Filed 10/09/18 Page 41 of 60

GOODS AND SERVICES

NICE CLASSIFICATION

GOODS AND SERVICES

NICE CLASSIFICATION

GOODS AND SERVICES

PARIS PRIORITY DETAILS

PARIS PRIORITY CODE:

PARIS PRIORITY APPLICATION NUMBER
PARIS PRIORITY APPLICATION DATE

BASE REGISTRATION DETAILS
BASE REGISTRATION NUMBER

BASE REGISTRATION DATE

BASE APPLICATION NUMBER

BASE APPLICATION DATE

REPRESENTATIVE DETAILS
CLIENT IDENTIFIER

NAME

ADDRESS

COUNTRY
INTENT TO USE GROUP

Arranging subscriptions to telecommunication services (for others); computerized file
management services; compilation and systematization of information and data in
computer databases; business meeting planning; updating and maintenance of data in
computer databascs; computer file management services; advertising; commercial
business management; commercial administration; office functions; dissemination of
advertising material (leaflets, prospectuses, printed matter, samples); newspaper
subscription services (for otliers); arranging subscriptions to telecommunication
services for others; business management and organization consultancy; accounting;
document reproduction; employment agencies; organization of exhibitions for
commercial or advertising purposes; public relations; company auditing (commercial
analyses).

38

Radio communications; telephone communications; rental of telecommunication
apparatus; transmission of digital files; provision of access to data or documents
stored electronically in central files for the purpose of remote consultation; electronic
data exchange services; electronic exchange of data stored in databases accessible via
telecommunication networks; provision of real-time access to private and secure
electronic communications on a computer network; transmission of audio, video and
multimedia files and data; telecommunications; information on telecommunications;
communications by computer terminals or by fiber-optic networks; provision of user
access to global computer networks; provision of 011-line forums; provision of access
to databases; electronic bulletin board services (telecommunication services);
connection by telecommunications to a global computer network; teleconferencing
services; videoconferencing services; electronic messaging services; rental of access
time to global computer networks

42

Conducting of technical project studies; design and development of software;
development (design), installation, maintenance, updating or rental of software;
computer programming; computer system analysis; computer system design;
software as a service [SaaS]; cloud computing; computer and software consultancy;
electronic data storage and backup services; digitization of documents; information
technology (IT) consultancy; hosting of servers; infom'iation technology (IT)
consultancy; Surveying (engineering work); scientific and technical research; hosting
of computerized data, files, applications and infom'iation.

France
4348493
03/23/2017

4348493
07/13/2017
4348493
03/23/2017

1031666

CABl'NET LAVOIX

2 place d‘Estienne d'Orves
F-'15441 Paris Cedex 09

France

Case 1:18-cv-09239-DAB Document2 Filed 10/09/18

CONTRACTING PARTY CODE

DESIGNATIONS
DESIGNATIONS UNDER THE PROTOCOL

United States of America

United States of America

INTERNATIONAL REGIS'I`RATION DETAILS

INTERNATIONAL REGISTRATION NUMBER

l'NTERNATIONAL REGISTRATION DATE OF
MARK

fNTERNATIONAL REGISTRATION EXPIRY DATE

EFFECTIVE DATE OF MODIFICATION
NOTIFICATION DATE

DATE OF RECORDAL l`N INTERNATIONAL
REGISTER

lB DOCUMENT lD

OFFICE OF ORIGIN CODE
OFFICE REFERENCE
TRANSACTION TYPE VALUES
ORIGINAL LANGUAGE

fNSTRUMENT UNDER WHICH CONTRACTING
PARTY IS DESIGNATED

DURArioN oF MARK (YEARs)

13843 18
08/28/2017

08/28/2027
08/28/2017
01/ l 1120 18

12/26/2017

1091 193501
France

79224817

Initial Designation

FRENCH
Protocol

10

Page 42 of 60

Case 1:18-cv-09239-DAB Document 2 Filed 10/09/18 Page 43 of 60

usf

ll l
l_lll_l l I\V

Trademark Status & Document Retrieval

Page 1 of 3

Case 1:18-cv-09239-DAB Document 2 Filed 10/09/18 Page 44 of 60

 

 

 

data from TSDR.

October 5, 201 BWe believe the recent Trademark Status and Document Retrieva| (TSDR) outages have been resolved There is a possibility you may still
experience intermittent outages. |f you Still need assistance accessing a document, emall teas@l.lspto.gov There are two alternative wa s to receive bulk

 

 

` STATUS ` DOCUMENTS

Generated on:

Mark: D|L|TRUST

US Seria| Number:
Register:
Mark Type:

TMS Common Status
Descriptor:

Statu s D ate :

l
- Mark information

l
Mark Literal Elements:

Standard Character C|aim:

Mark Drawing Type:

D|L|TRUST

Back to Seamh Print

This page was generated by TSDR on 2018-10-09 14:45:55 EDT

79224817 App|ication Filing Date: Aug. 28, 2017
Principa|
Trademark, Service Mal‘k

LlVEfAF'F'L|CAT|ONiUnder Examination

The trademark application has been accepted by the Off'lce (has met the minimum filing
requirements) and that this application has been assigned to an examiner.

Afina| thce action refusing registration has been sent (issued) because the applicant neither satisfied nor overcame all requirements and1or
refusals previously raised. The applicant may respond by filing {1) a request for reconsideration; and1or (2) an appeal tc the Trademark Trial and
Appea| anrd. To view all documents in this file, click on the Trademark Document Retrieval link at the top of this page.

Jul. 16, 2018
1 Collapsc All

DlLlTRUST
Yes. The mark consists of standard characters without claim to any particular font sty|e, size, or oo|or.

4 - STANDARD CHARACTER MARK

- Related Properties information

international Registration
Number:

international Registration
Date:

l
v Goods and Services

Note:

1384318

Aug. 28, 2017

The following symbols indicate that the registrant/owner has amended the goodsfservices:
- Brackets [..] indicate deleted goods/services;
- Doub|e parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
’ Asterisks “..“ identify additional (new) wording in the goods!services.

For:

international Class(es):
Class Status:

For:

lntemationa| Class(es):
Class Status:

Basis:

http://tsdr.uspto.gov/

Conducting of technical project studies in the nature of technical research in the field of corporate governance in the legal, financial and internal
control matters; Design and development of computer software; Development being design, installation maintenance updating and rental of
computer software; Computer system design services; Scftware as a service (SAAS) featuring software for downloading sharing and storing
audio, video and data files for use in in the field of corporate governance in the legal, financial and internal control matters; Cloud computing
featuring software for use in data storage in the He|d of corporate governance in the legal, Hnancia| and internal control matters; Computer and
computer software consultancy; Electronic data storage and electronic data backup services; Servers hosting; Engineering surveying; Scientiuc
and technical research in the He|d of development of management too|s; Hosting of computerized data, H|es, application and information in the
nature of hosting of internet sites for others in the legal, financial and internal control matters

042 - Primary Class U.S Class(es): 100, 101
ACT|VE

BS{a)

Electronic data exchanges services namely providing multiple-user access to a global computer information network for data exchange;
Transmission of audio, video, and multimedia files and data by means of telecommunication networks wireless communication networks, and the
internet; information about telecommunications Provision of on-|ine forums for users for the sharing and transmission of information and

electronic media concerning the legal, financial and internal control matters; Electronic bulletin board services being telecommunications
services; Providing telecommunications connections to a global computer network

038 - Primary Class U.S Class(es): 100, 101, 104
ACT|VE

661€)

1019/2018

Trademark Status & Document Retrieval Page 2 of 3

Case

For:
intemationa| Class(es):
Class Status:

Basis:

For:

international Class(es):

Class Status:

Basis

1:18-Cv-09239-DAB Document2 Filed 10/09/18 Page 45 of 60

Arranging subscriptions to telecommunication services for others; Advertising services

035 - Primary Class U.S Class(es]: 100, 101, 102
ACT|VE

seia)

Electronic writing and reading tablets; Computer software namely computer software for application and database integration for downloading,
sharing and storing of data, audio and video in the held of corporate governance in the legal, nnancia| and management matters; Down|oadab|e
computer sothare fcr downloading sharing and storing audic, video and data files in the field cf corporate governance in the legal, financial and
internal control matters; Down|oadab|e computer software applications for downloading sharing and storing audio, video and data files in the field
of corporate governance in the legal, financial and internal control matters

009 - Primary Class U.S Class(es): 021, 023, 026, 036, 038
ACT|VE
: 66ta)

- Basis information (Case Level)

l
Filed Use:

Filed lTU:
Filed 44D:
Filed 44E:
Filed BBA:

Filed No Basis:
l

Nc Current|y Use: Nc Amended Use: Nc
No Current|leU: No AmendeleU: No
No Current|y 440: No Amended 440: No
Nc Currenl:|y 44E: Nc Amended 44E: Nc
Yes Current|y BBA: Yes
No Currently No Basis: No

' Current Owner(s) information

Owner Name

OWl'le|' Addl'BSS

Lega| Entity Type

l
- Attorneleorrespon

l
Attomey of Record

Attorney Name

Attomey Primary Emai
Address

Correspondent

Correspcrn de n
Name.'Address

Phone

Correspondenl: e-mai|

: D|L|TRUST

Domestic Representative - Not Found

v Prosecution History

l
Date

l.lul. 18, 2018
Jul. 18, 2018
lJul.18,201s
Jul. 06. 2018
lJul. 06, 2018

Jul. os, 2018
l

http://tsdr.uspto.go

: 76 route de la Demi-Lune
Les Co||ines de |'Arche F-92057 PAR|S LA DEFENSE CEDEX
FRANCE
: Societe par actions simplifiee State or Country Where FRANCE
Organized:
donee information
: Car|ynn Ferguson Davis Docket Number: CLV 0539 US
| mail@i|c_ihorgan.net Attorney Emai| Authorized: Yes
l Cariynn Ferguscn Davis
: |pHorgan Ltd.
195 North Ar|ington Heights Rd.
Suite 125
Buffa|o Grove, |LL|NO|S UN|TED STATES 60089
: 8478085500
: mail i hor an.net Correspondent e-mai| Ves
Aulhorized:
Descrlptlorl Froceedlrlg Number
NOT|F|CAT|ON OF FiNAL REFUSAL EMA|LED
FiNAL REFUSAL E-MA|LED
FiNAL REFUSAL WR|TTEN 92955
TEAS/EMA|L CORRESPONDENCE ENTERED 88889
CORRESPONDENCE RECE|VED lN LAW OFFlCE 88889

TEAS RESPONSE TO OFF|CE ACT|ON RECE|VED

v/ 10/9/2018

Trademark Status & Document Retrieval

Page 3 of 3

Case 1:18-Cv-09239-DAB Document 2 Filed 10/09/18 Page 46 of 60

May 31, 2018 CHANGE OF NAMEfADDRESS REC'D FROM |B
Feb. 16. 2018 REFUSAL PROCESSED BY lB
Jan. 26. 2018 NON-FlNAL ACT|ON MA|LED - REFUSAL SENT TO lB
Jan. 26, 2018 REFUSAL PROCESSED BY MPU 68359
Jan. 20, 2018 APPL|CAT|ON F|L|NG RECE|PT MA|LED
Jan. 19, 2018 NON-F|NAL ACT|ON (|B REFUSAL) PREPARED FOR REV|EW
Jan. 18. 2018 NON-FlNAL ACT|ON WR|TTEN 92985
Jan. 16, 2018 ASS|GNED TO EXAM|NER 92985
Jan. 16, 2018 NEW APPL|CAT|ON OFF|CE SUPPL|ED DATA ENTERED |N
TRAM
Jan. 11, 2018 SN ASS|GNED FOR SECT SBA AF’PL FROM |B

- international Registration information (Section 663)

lntemaliona| Registration 1384-318
Numher:

Priority Claimed Flag: ¥es

int|. Registration Status: REQUEST FOR EXTENS|ON OF PROTECT|ON
PROCESSED

Nolification of Designation Jan. 11, 2018
Date:

lnt)emaliona| Registration Aug. 28, 2027
Renewal Date:

First Refusa| Flag: ¥es

- TM Staff and Location information

TM Staff information
TM Attorney: TORRES, EL|ANA ANDREA
Fi|e Location

Currenl Localion: TMO LAW OFF|CE 110 - EXAM|N|NG ATTORNEV
ASS|GNED

- Assignment Abstract Of Tit|e information

4 Proceedings - None recorded

lnlemal:ional Registration Aug. 28, 2017
Date:

Date of Section 67 Priority Mar. 23. 2017
C|aim:

Data of international Jan. 11. 2018
Registration Status:

Date of Automal:ic Proter::lion: Ju|. 11, 2019

Law Office Assigned: LAW OFF|CE 110

Date irl Localion: Ju|. 18, 2018

 

http://tsdr.uspto.gov/

10/9/2018

Trademark Electronic Search System (TESS) Page 1 of 2
Case 1:18-cv-09239-DAB Document 2 Filed 10/09/18 Page 47 of 60

ir~*""§= united states Patent and Trademark office

Home Site Index Search FAQ Glossary Guides Cnntacts eBusiness eBiz alerts News Heip

 

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Oct 9 05:21.'01 EDT2018

P|ease |ogout When you are done to release system resources allocated for you.

Record 1 out of 1

m ( Use the ”Back" button of the internet Browser to return to

TESS)

I|L|TRUST

Word Mark DlLlTRUST

Goods and lC 009. US 021 023 026 036 038. G & S: Electronic writing and reading tablets; Computer software namely

Services computer software for application and database integration for downloading, sharing and storing of data, audio and
video in the field of corporate governance in the legal, financial and management matters; Down|oadabie computer
software for downloading sharing and storing audio, video and data files in the field of corporate governance in the
legal, financial and internal control matters; Downioadab|e computer software applications for downloading sharing
and storing audio, video and data files in the field of corporate governance in the legal, financial and internal
control matters

 

iC 035. US 100 101 102. G & S: Arranging subscriptions to telecommunication services for others; Advertising
services

lC 038. US 100 101 104. G & S: Electronic data exchanges services namely providing multiple-user access to a
global computer information network for data exchange; Transmission of audio, video, and multimedia files and
data by means of telecommunication networks, wireless communication networks. and the internet; information
about telecommunications; Provision of on-|ine forums for users for the sharing and transmission of information
and electronic media concerning the legal, financial and intema| control matters; Electronic bulletin board services
being telecommunications services; Providing telecommunications connections to a global computer network

|C 042. US 100 101. G & S: Conducting of technical project studies in the nature of technical research in the field
of corporate governance in the |ega|. financial and internal control matters; Design and development of computer
software; Development being design, installationl maintenance updating and rental of computer software;
Computer system design services; Software as a service (SAAS) featuring software for downloading sharing and
storing audio, video and data files for use in in the field of corporate governance in the legal, financial and internal
Contro| matters; Cloud computing featuring software for use in data storage in the field of corporate governance in
the legal, financial and internal control matters; Computer and computer software consultancy; Electronic data
storage and electronic data backup services; Servers hosting; Engineering surveying; Scientific and technical
research in the field of development of management toois; Hosting of computerized data, flies, application and
information in the nature of hosting of internet sites for others in the legal, financial and internal control matters

Standard

Characters

Ciaimed

Q::|'; D""Wi"g (4) sTANoARD cHARAcTER MARK

Seria| Number 79224817
Filing Date August 28, 2017
Current Basis 66A

66A

http://tmsearch.uspto.gov/bin/gate.exe?f=doc&state=4808 :vz 1 ujW.2.1 10/9/2018

Trademark Electronic Search System (TESS) Page 2 of 2
Case 1:18-cv-09239-DAB Document 2 Filed 10/09/18 Page 48 of 60

Originai Fiiing
Basis

international
Regi=+r=*inrt 138431. 8

Number

Owner (APPL|CANT) D|L|TRUST Société par actions simpliflée FRANCE 76 route de la Demi-Lune Les Co||ines de
|'Arche F-92057 PAR|S LA DEFENSE CEDEX FRANCE

Attorney of .

Record Car|ynn Ferguson Davis

Priority Date March 23, 2017
Type of Mark TRADEMARK. SERV|CE MARK

Register PR|NC|PAL
LiveiDead
indicator L|VE

 

| HOME | SlTE lNDEX| SEARCH | eBUS|NESS | HELP | PR|VACY POL|CY

http://tmsearch.uspto.gov/bin/gate.exe?f=doc&state=4808 :vz 1 ujW.2.1 10/9/2018

Case 1:18-cv-09239-DAB Document 2 Filed 10/09/18 Page 49 of 60

EXHIBIT 6

D|L|TRLJST vounnssos ounsoumons views amc cA.REERs

The Leader in
GO\/ernance So|utions

 

v on P PAmBAs FUF:|%' LVM H 1 SOdeX*O 0

SANOF| TOTAL

|:ind the Right So|ution for You

Corporate chernance ? Secure Data Slnaring ?' Corporate Lega| Sclotions ?

¥HE GROUP CONTACT

vivendi

My business \/ iwant to \/

/-\ Reference Pub|isher

DiliTrust has been a publisher and software integrator for more than 20 years and offers a full range cf
solutions and services dedicated to Corporate Governance and the sharing of confidential documents
More than 640 customers in 43 countries are using our solutions to improve their performance

 

Ct

ease 1:18-cv-09239-DAB Documentr 10/09/18 Page 51 oico

Corporate Governance

   

Confidential Document
Exchange

Our governance software ensures controlled
solutions for internal, financial and legal
activities at the heart cf corporate

Our software solutions enable the secure
sharing and storing of confidential

QGVEFNE""CE~ documents

SEE OUR SOLUTlONS

SEE OUR SOLUTlONS

 

NEE¢'U'ERD\H$QLUTW

DiliTrust Caters to Your E><pert Neecis

Whatever your fie|d, DiliTrust offers you the tools you need customised according to your business

E iii ii<i"`i'\`\

 

2 Ensuring transparency and como|tance in the
management of bank accounts is a priority in the
BDARB OF D‘REC_|_ORS context of the financial crisis that has shaken the

corporate world in recent years Financiai
controls must reflect theseheight:ened
obligations for financial departments

Dili”frust developed the DiliTrust eBAM solution
to centraiise the management of financta|
information and to ensure complete control of atl
banking relationships in a secure and highly
functional way.

 

The DiliTrust B|og

Topica| anci technica|: our b|og offers insights into current business trends. new research and explains
how our solutions can help
iii ' '
.‘

ii i' k _r_,_;
~ E[

ll seq

fried

l'_i’
l l

    
    

 

BLOG l BLOG

Six Ways to Accomplish Canadian Corporate

More Effective and Governance: Different
Productive Meetings Structures, Different Needs
READ MDRE READ MDRE

READ null Bl.oe con TAcT AN Expsm' `
Eai:h solution we design is devised developed and updated according to the
needs of our customersA

This close partnership encourages continuous innovation and creativity that
benefits everyone: we strive to integrate newl developments and updates for all
Uur Customers.

Our |_atesi: Nevvs

Discover more about our latest events and press releasesl

EVENTS

 

 

CU Leadership Convention

BLOG

Misconceptions in the
Midd|e East About
Adopting Cloud
Technology

READ MDRE

 

l_atest Tweets

DiliTrust i`=_» |ieta cii
partecipare come sponsor
ag|l tra iiii:;:'e‘n'lrr)'tii‘\ity
Awarcis cbe si svo|geranno
a Mi|ano ii 15 Ottoiore....

w i ttoi'r c o rn/' i,#"'wob_.»"`stat usi

tr-i 'rt.:,__

About ii hours ago

ie<raicom unit ’

LEGAL COMMUN|TY WEEK

 

Mo$nenMa M

EVENTS EVENTS \_ EVENTS f ‘ ' _Z-_ ‘
Socie\y for Corporate Lega| Communliy Waek

“The Govemance Professional...ZO Years On” : The eovernanoe zola Natlonal

20th Annual Governance Professionals of Canada Conf€f€m¢=€

Conference 2018

READ MDRE

SEE OUR LATEST NEWS

Why Choose DlllTrust?

@oftware " "'
Expertise

Solution A-Z Data Security

L'_J.lr _.:J'u| ` ’ -‘\' l_.'l lltJ-_~'Ll;:'el_l
r\\L-Mi:
Ll\_‘lle

'|Ji ',|:‘L'!l l'l

l FrdP.`l`-J HFH;Z"F l F.£\RN MFqu l FL`\FT|*'~! l"l"f.rleE'F

l-low can we help you?

 

 

'. D l L|TRUST CONTACT SOLUTlONS FOLL_OW US
Europe DiliTrust Governance il'l y
North America DiliTrust Exec
Midclle East DiliTrust Data Roorn
DiliTrust eBAM
DiliTrust MFT

DiliTrust Letreco

. - l ' - . . . _
l 1:22111 Al-..i lC'jE!/'EOT "J https:,’/Wrm'.dilitru§t.\:orn,fen

 

D"_,TRUST Case 1:18-CV-09239-DAB Document 2 Filed lO/OQ/vJ.Bm,PDageiDEAitof£,O cm mem mm Q

 

DlL|TRUST Exec

Dlgltize your board of i:ll ' rs to sec e. and streamline
your board management processes

    
 
     

milwch

  

Adoiot the
Dl|iTrust Exe<;
Board Porta|

Eniiance the management at yoi.ir
ward and executive committees
meetings rrir efficient aarixirara
governance our name
management software meals
S!rihgeht Sldrid!l’ds iri terms ul dall
se:uri\'y. compliance and efficiency.

    
      
 
  
  

PLAY VlDEO

Useis have lnstan| and secure
access to the board portal nn
computers laptoi:is cir tablets (iPad
Androi`d or Wini:iows) to consult
agendas and find any board
documents for a more efficient
decision making process

 

moreland-ml
Going Digita| With Di| i`|`rust’$ Exec Boa rol Porta|
vouR BOARDROOM Ai iroun FiNGERTips a
ANYWHERE AT an 'riME
Our board portal provides ari efficient and secure med'iod -_ _\

for board n'ier'ribers and executives to collaborata their
ideas and information Wi'tl'i d'ie piatform being accessible
iri real-time and on demand the users el Dl|i`ln.iat Exec's
online governance solution can snowcase their expertise
thanks tn a cairanaratiiie framework

 

.,-.,n,...n i::i'

__ ._,*ai..

 

B:¥Nlli ‘I'OEJF BQAE’D HFFT|NG TO THF NF>`T l.'.'~ E\_

.-..»n‘. ..-H. . .r,~..».,_¢~. ~,i¢.»i .¢..i

DiliTnist Ese: was conceived by board members ti:ir *'v"" ~*'*""" ““‘"""'"""
board i-nembersAs a rasul'l, advanced management . E
leatura§, intuitive arqonomics and usability allows f

i,.-»wm~...".-.....-~....¢~-,..,-=.. _

      
   

oiinniar hac iri provide arganisai»ana witn better
raraarata amana-ira ny quickly implementing

racai-nrrenaaci=ins rram ina beard ararra<.-rars. ina
benefiis ali eva-ia ar ina organaarian. »~:.1.“£:`:::;'_.1:§»`:..:._.'\,.”'?_'_::

HlGP'L‘r’ SECURE CDLLAEORAUON

 

 

 

our mara management §nriware is a aaiiabararive \
piaticirm that meets the most stringent international

information security standards with ita lSD 27OGl

certification lt also supports an archiving and backup

policy that preserves data integrity, which is heated on

iam iso zrooi ceriiriea aervera naai:ianaiiy, tne clara s | l U ' U" ‘ `*" `~{ l )
not auh|er'l to the UiS Freedurli Mt or U S. Cloud A'.‘.!, K
thus ensuring permanent aon:r:ii ror your information

 

access

DiliTrust Exec. a solution adapted to every kind of organization

Our board management software ootirrilzes trie Schedales of board n"ernbers and boarc staff. lt of'e-'s
board memoersa new way of collaboratir'g; facilitating the transmission of information or boarc
documents willie simple clip-c to eriliar‘ce the productivity cl board end ceir‘ri'illee rrieelir'gs

 

l._.h

   

unlimited n Advanoed Collaboraticin User-frieridl'ness

wherever yau are_ you wi|i have gauge The board m"al'S *95"“'35 '“°'L'“S Our goal has been to design an easy-to-
o io . i . . .. . . .

_i _...i . u....._ui.. mt...i...

   

nnden[ia| access to all \.ui iiiueriiia~¢n-u molecule- :.\i\.ny iiut¢. usa woman based m ulmsm

ease 1 :e§r@l/ @ee»_ae~_aAB semme;i;i :;§iziied ;g§qm;mre;g§ »'i§§:gja§": 55 of 60

boards and committees with or without

internet connection This is possible thanks c°mm“nic°"°ns md waves enect`ve m damned With m'§ f°c"‘ ‘" m|"’d-
tp the olfilna-mode ul the board porta|‘ cd|“mt'°“ bet sen memba's °f ma
boards
r' \ _.
e § la
Environmeiital Hesponsibi`lity Tablet App|ication Mu|l:iingi.ia| interface
Bv eliminating the need for paper liles and Whether on your tablet at home. al the Our board manageran software is

reducing travel for meetingsl durboard office or while travelirig; the DiliTrust Ei<ec available in Engisii Freni:h and Spanisl'i. A

__-_ . _-¢. __..l-. ._-_... .__.._i er s i,.L, le esa 1 s

  

      

nurse i sur names ward i.~“a- m il.l§nei pianuiiii is part ur our
organisatii:lns boachieve a higher level of Anywhere. anytimei The tablet application development stiategy and reflects our
environmei-t.sirssponsiisiity ana to is avai.sisie an ipsa_ Anansia ana vision or better governance worldwi¢e_
accomplish common objectives in a windows thus gusmnteeing usatsiity

sustaina ble manner

l"Joc-d more into

contact us 61

l;r.-niaci i;tir rts!

 

Our C|ients

Let technology enter ydur buardroom and join tl'it&l many organrsatil;:ns already using our solution

_J'_

Accon`i-io‘rELs *'*cpA :_;::§.:::.t». '» oANoNe l m \
metal \ ..~i.¢m.s.a W eur<;lzeo

+

§§ euteisat GB'=;§:J§EE migu§.m§nl\i" KE+DGE ivionti»eal®

ailaii\iFae acl-<nrii

 

+

sOCi ETE
6 §§,,';',§.H"T GENERALE V""'=' ‘:P

 

.tec

microbia

DiliTrust E><ec et Your Service-

Oi.ir board board management software streamlineo your corporate governance practices and your
board management process

I

  

AE}M|N|SI RAI lON

 

¢ DiliTrust Exec's board management software
optimises the srsenisetinn ar meetings with
only a few cli:ks, corporate secretaries can
create the agenda of a board meeting add
board du¢t.lmetli‘§ ind notify directors to DOI\EL||[
them.

Dll_lTRusT Exec

` itcouEsrA omo @i |

rs ir-arn mere attain mir ecara enri.si_ el mn¢.s:i rim tit niir men ..

On the DiliTrust B|og

Read our latest posts about curacrat|e:§cvernanc.e best practices

Document 2 Filed 10/09/18 Page 56 of 60

 

BLC|G 5'.:_10\.' ELOB '_‘CJ 2112 BLOU 2.
8 Tips to Sucoess|‘u||y Refresh Your Board Laglslatlon Changes:
Adopt a DiliTrust Board Assessmen\ Keeping up with Data
portal Security in the U.S.

|EAD MORE REID NOPE REAU MURE

m c°NTAcr AN E”Em

 

How can We he\p you?

 

 

DlLlTRuST emma sommch FoLLow us
Europe DiliTrust cavernance in §
North Ame¢ w simms mg
rundle EasL DiliTru=: Dd:a Roum
mli'rmsr pn.e.M
mli'rmqr Mr'r

DiliTrust Le!l'e€o

\FGA\ NDV|CF - !` D|L|TRUST 2018 ALL R|GHTS RESEF!VED

 

DlLlTRUST CaSe 1.18'CV'09239'DAB Document 2 Filed 10/09/¥113¢50¢|30&@@|057|&1: 69 weeks reconcile conner Q

 

`DlLlTRusT eBAM

  
   
   
  
      
      

  

Choose the
DiliTrust eBAM
So|ution

  

Dierrusi elsAM owes groups a
centralized way of information
management abaul all types of
powers and associated delegations
of signalures: bank accounts.
management mowers in buying.
sellino. payroll or cash cycles.

The solution makes il possible to
know who is responsible for what.
who has the signature on what
oerlmeter. for what type of
operalion. uo to what amount
DiliTrust oElAM draws on
companies data reiating to
companies and climate officers
ann i-naniiara aelegariana ar
authority within entities

A centralized management
system For more efficiency

With a high staff turnover rate. managing multio|e bank
accountsand associated signing parmissions oan become
an endless job tor treasury services Dorrnant or inactive
accounts and lack of control exposes you lo the risk of _ a,,,_, , ,,,,_… _“,,
fraud as welles locked or lost deposits and signim:anc §§ D'L'TWS¥ @B¢~M

risks of regulatory non-compliance With manual and
artisana| managememi the simplest operations can take
weeks to end. lh addit\on. compliance slanoartls (such as
Earoanes-Dlley) or other legai requirements often lorce
treasury departments bo review their policies end
procedures to ensure that ada-mate controls are iri plaee,
which is tedious

DiliTrust eBAM simplifies tasks that are usually tang and
complex to implement a complete management cit the
chain al delegations of putnam This approach undermine
ihe rnanagerneni ar bank acaaunta. taking aeaauni al
delegations uf authority imm the Bulhurlzed
representatives co ine delegates

 

Need more information about a DiliTrust solution?

Cc»ntal:t our expelts!

 

Our C|ients

AiRBus -I- LVMH 5 aAFnAN

cram-mige rmi-nasa

CaSeD;|IT|;g_ré§l;jo\é-§)gl§659@}§/)|@§5{090&§%§§ 2 Filed 10/09/18 Page 58 of 60

" .
et
TRI:ASURY
\_ j _ 1

   

h

I‘I'IERNALG)N`IROL

DiliTrust EBAM pm\riits Cemraiized
management nfinforrnallon related to cash flaw
authorities and assocrated delegatrons of
signatures Tl-ia solution ensures complete
oontrol of all banking relationships al a group
level. and offers real-lime v:aibi|ily ano oontlo| ot
ali runaiana related to apaning, ciaaingi
managing and tracking bank aocountsand
signatories

HOW Can We helo you?

 

 

DlL|TRUST CONTACT SOLU`ilDNS FDLLOW UE
Europe Diii‘rrust omernance in y
Nartri Amer‘raa Diii‘rrust Exec
Middie east DiliTrust para nuerri
DiliTrust eisen
DiliTrust MFT

DiliTrust Letre<.o

LEGAL NuTicE a s DiLl'lRus'l zoll. ALL R>Gli'ls RESERVED

 

/ Goog|eP|ay CUCL:lS-cV-OQZSQ-DAB Document2 Filed 10/09/nage 59 of 60

d AppS Categorics v llome lop Charts New Re|cases

 

lirly epps
Shop
DiliTrust Exec
GamES oiliTrusl productivity ii * * * 1 g
< Famil}il § Everyone

Editors' Choice

E] eddie wishiiai m

Account .-ai.,i

..‘=iir.itlii,\.u

lviy subscriptions

    

. i t rowan
Redeem _
Buy gift card _
mem [;
|viy wishlisl ~" " ,
,, DiLiTRusT Exec md l‘ ""
My P|ay activity a ue
__! a--A -_-_ -t.r l,h Mtl mr- 11 i.lh ;:M " and
lviy wish|isl o ' ` am
|viy P|ay activity " ' " ‘ l -i,…
My wlshlisl .`
lvly P|ay activity
My wlsh|ist
My Play activity
n h d Dlgitize your board of directors to secure and stream lne your board management processes
=renl -iii
Buy gift car
My wishlisl Enliance the management of your board and executive committees meetings fo' an efficient
My may activ.ny corporate governance Odr board portal meets the "riost stringent priorities in terms of data security
, .. compi'ance and eff'ciency
lviy wish|isi
M P| t, n Users have 'nstant and secure access to the board porte on computers laptops ortab|et 20 consut
a ac iv
y y y agencies and find any board documents fora more efficient decision "naking processl
u_, :, ...... a
My vvlshlisl
Mi' Plai' BCTW`HY chr boarcroorn at your fingertips - anywhere at anytime
My wlsh|'m Our board portal provch an effi:iEn: and Sccu'c method fo' board members and Executivcs to
lilly P|ay activity col aborate their ideas and in‘ormation, W`th the platform being accessible in real-time and on
lvly wish|lsl demandl the usch of Dili'rust Excc's online governance Soluton can showcasc their Expenise thanks
Mv P|av act|vhv to a collaborative and performan'. framework
lviy wlsh|ist
tviy Play activity B'ing your board meetings to the next level
iviy wishiisi
-~i, ~~----~~ Dil`Trust Exec has been conceived by board members for board members As a resu t. advanced
"" "'“""“‘ management features intuitive ergonomics and 'Tiobillty allows DiliTrust Exec to provide
" ' ' organizations w tri better corporate governance by quickly implementing recommendations from the
My W'sn"$rm n board of directors This to benefi: all levels of the o'ganlzation
l =.,-s,.
My W'Sm sf l-lign y secure col abo'a:lon
..i, .........s.
M" W'°""d"> n Our board portal is a coilaborative platform '.hat meets the most stringent international information
""’ ""’""“` ` security standards w':h its iSO 27'00i certif'cation. it also Supports an archiving and backup policy
that prese”ve data integrity which `s hostan on local |SD ZYUOi bertined servers. r¢idd`:i<:ina||yl the
m Ti;‘{]fi';:{[“mv data is not subject to the L_S F'eedorn Act. thus providing a permanent control on the information
access
iii i:i'il‘éli ii'é`f"'""
..ri, n.a....a.
WHAT`S NEW

iiiwana

-ii, ..r\.,-r--»i

Leading Boards becomes DiliTrust Exec

Case 1:18-CV-09239-DAB Doluimvenit<,@va’ndled 10/09/18 Page 60 of 60

Updated Size lnstalls
, .-. -
September 27, 201E iOrv| iOO+
M P|a activit
y y y Current Version Requires Android Content Rating
Parent Gulde 3_; a 5.0 and up E\"€WO“€

l_eam iu-io"e

Perm|ssions Report foered By
\i' eni de'_ails Flag as inappropriate DiliTrust
Developer

\i' st viebsite
suppo't@e)ce: dilitrust scm

P’ivac‘,' 30 icy

 

 

1:44:24 PM 10/9/`2013 l'rttps:_f,tp|a'y.goog|e.corn/stor'e,»'apps/detai|s?id :con'r.di|iti'ust,e)cec

